DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.
 
Response to Amendment
The amendment filed 05/12/2022 has been entered.  Claims 1 and 8 have been amended; no claims have been canceled (claim 5 was canceled in a previous amendment); and no new claims have been added.  Claims 1-4 and 6-10 remain. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in a telephone interview with Gang Luo (Attorney Reg. No. 50559) on 08/10/2022. 
The application has been amended as follows:
1. (Currently Amended) A sensor data processing system comprising: 
a plurality of sensor terminals, each including a sensor that outputs measurement data; 	a single access point that is in wireless communication with each of the plurality of sensor terminals, the single access point being configured to wirelessly communicate with different ones of the plurality of sensor terminals, each of the plurality of sensor terminals being in communication with the same single access point wirelessly;
a data processing apparatus that is in wireless communication with the single access point, receives the measurement data in a wireless manner from the plurality of sensor terminals through the single access point and performs processing on the measurement data; and
 a synchronization signal generation apparatus that is in wireless communication with the single access point and that simultaneously transmits a synchronization signal in a wireless manner both to the plurality of sensor terminals and the data processing apparatus through the single access point[[; and]], 
being established, each of the plurality of sensor terminals transmits the measurement data in a wireless manner to the data processing apparatus through the single access point during a communication duration that is allocated in a mutually exclusive manner.

2. (Original) The sensor data processing system according to claim 1, wherein each of the plurality of sensor terminals transmits the measurement data to which an acquisition time is added, to the data processing apparatus during the communication duration.

3. (Currently Amended) The sensor data processing system according to claim 2, 	wherein the synchronization signal includes first time information in compliance with a first time standard, 

wherein the data processing apparatus acquires second time information in compliance with a second time standard from a time server through a communication network, and, based on the first time information and the second time information, converts a time at which the measurement data is acquired, into a time in compliance with the second time standard.

4. (Original) The sensor data processing system according to claim 1, 
wherein the synchronization signal generation apparatus transmits the synchronization signal multiple times with a fixed periodicity to the plurality of sensor terminals, and when a reception interval of the synchronization signal falls successively multiple times within a specified range, each of the plurality of sensor terminals determines that the synchronization is established.

5. (Canceled)

6. (Previously Presented) The sensor data processing system according to claim 1, wherein each of the plurality of sensor terminals (1) includes a data acquisition section that acquires the measurement data from the respective sensor, and (2) corrects a timing at which the data acquisition section acquires the measurement data, based on a timing at which the synchronization signal is received.

7. (Original) The sensor data processing system according to claim 1, wherein the sensor is an inertial sensor.

8. (Currently Amended) A sensor data synchronization system comprising: 
a plurality of sensor terminals, each including a sensor that outputs measurement data; 	a single access point that is in wireless communication with each of the plurality of sensor terminals, the single access point being configured to wirelessly communicate with different ones of the plurality of sensor terminals, each of the plurality of sensor terminals being in communication with the same single access point wirelessly; and 
a synchronization signal generation apparatus that is in wireless communication with the single access point and that simultaneously transmits a synchronization signal in a wireless manner to both the plurality of sensor terminals and [[the]] a data processing apparatus through the single access point, 
wherein, after synchronization that is based on the synchronization signal being  established, each of the plurality of sensor terminals transmits the measurement data in a wireless manner to the [[a]] data processing apparatus through the single access point during a communication duration that is allocated in a mutually exclusive manner, and 
the data processing apparatus is in wireless communication with the single access point, receives the measurement data in a wireless manner from the plurality of sensor terminals through the single access point and performs processing on the measurement data.

9. (Original) The sensor data synchronization system according to claim 8, 
wherein the synchronization signal generation apparatus transmits the synchronization signal multiple times with a fixed periodicity to the plurality of sensor terminals, and when a reception interval of the synchronization signal falls successively multiple times within a specified range, each of the plurality of sensor terminals determines that the synchronization is established.

10. (Original) The sensor data synchronization system according to claim 8, wherein the sensor is an inertial sensor.

Allowable Subject Matter
Claims 1-4 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to a sensor data processing system and sensor data synchronization system.
Applicant’s independent claim 1 recites, inter alia, a system data processing system as defined in the specification (see FIG. 7 and paragraph [0058] of Applicant’s specification as filed) including “a synchronization signal generation apparatus that is in wireless communication with the single access point and that simultaneously transmits a synchronization signal in a wireless manner both to the plurality of sensor terminals and the data processing apparatus through the single access point.” With the quoted limitation, Applicant’s independent claim 1 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
Applicant’s independent claim 8 recites, inter alia, a sensor data synchronization system as defined in the specification (see FIG. 7 and paragraph [0058] of Applicant’s specification as filed) including “a synchronization signal generation apparatus that is in wireless communication with the single access point and that simultaneously transmits a synchronization signal in a wireless manner both to the plurality of sensor terminals and the data processing apparatus through the single access point.” With the quoted limitation, Applicant’s independent claim 8 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
Accordingly, Applicant’s claims 1-4 and 6-10 (renumbered as claims 1-9) are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho, can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413